Citation Nr: 1743264	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-33 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include photophobia.

2.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues on appeal for additional development in October 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A chronic headache disability, to include migraine headaches and photophobia, was not manifest during service or within one year of active service discharge; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.

2.  A chronic sleep disability, to include sleep apnea, was not manifest during service; and, the preponderance of the evidence fails to establish that a present disability is etiologically related to service or to a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches, to include photophobia, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for sleep apnea, to include as secondary to service-connected PTSD, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appellate brief asserted, in essence, that VA medical opinions in January 2016 and May 2016 failed to address whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  Such is an inaccurate assertion.  Rather, as will be discussed, the January 2016 VA examiner's medical opinions specifically addressing the aggravation issue.

Neither the Veteran nor his representative has raised any other issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases, including headaches as an organic disease of the central nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).   

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Headaches as a result of an organic disease of the central nervous system is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The Veteran contends that he has migraine headaches, including photophobia, and a sleep disorder, including obstructive sleep apnea, as a result of active service or a service-connected disability.  Specifically, he states he has sleep apnea are secondary to PTSD and/or the medication(s) taken for that disorder.  He further asserts that he had photophobia that had its initial onset during active service and has continued since that time, and that he his migraines are secondary to his photophobia.  In an August 2008 statement he reported that his doctors had stated he had a severe sleep disorder with extended periods of insomnia due to his mind reacting defensively and severe to moderate anxiety.  His January 2009 application for VA benefits included a claim for secondary sleep deprivation.  He provided a copy of a medical article (Association of Psychiatric Disorders and Sleep Apnea in a Large Cohort: SLEEP, Vol. 28, No. 11, 2005) in support of his sleep apnea claim.  

Service treatment records dated in July 1970 show the Veteran complained of continued having headaches, fever, and vomiting.  The examiner's assessment was possible strep throat.  Records dated in January 1971 a one month history of lightheadedness and a syncopal episode a week earlier.  Neurologic evaluation was entirely within normal limits.  Diagnoses of history of lightheadedness and a syncopal episode of undetermined etiology, rule our postural hypertension, and rule out hypoglycemia were provided.  A subsequent January 1971 report noted there had been no further syncopal or lightheadedness episodes, but that he reported having a frontal headaches over four days and some recent blurring of vision and photophobia.  An ophthalmology clinic report dated in January 1971 noted he was evaluated for a syncopal episode with blurring of vision and photophobia.  The diagnoses included photophobia secondary to low grade iritis and allergic conjunctivitis.  A June 1972 separation examination revealed normal clinical evaluations of the head, eyes, throat, lungs, and neurologic system.  

A July 1976 re-enlistment examination revealed normal clinical evaluations of the Veteran's head, eyes, throat, lungs, and neurologic system.  In his report of medical history he denied having or having ever had frequent or severe headaches, eye trouble, throat trouble, shortness of breath, or frequent trouble sleeping.  He reported having sustained a concussion in 1972 with a 24 hour period of hospital observation with no residual and a complete recovery.  

VA examination in August 1972 included normal evaluations of the respiratory and neurological systems.  The findings were unrelated or incidental to the specific disorders involved in the Veteran's claim.

A May 2009 VA medical statement noted the Veteran had recently participated in a study examining how sleep-disordered breathing, age, and genetics may affect memory in older adult veterans with PTSD.  It was noted the results of a portable monitor he had worn overnight indicated evidence of obstructive sleep apnea, a condition in which his airway was partially or completely blocked during sleep.  

VA treatment records dated in July 2009 noted a computerized tomography (CT) scan of the head revealed acute maxillary sinusitis and chronic ischemic changes from small vessel disease.  A subsequent July 2009 report noted examination revealed no focal neurological deficits.  An addendum noted he did have photophobia that was more than normal.  

An August 2009 VA PTSD examination report noted the Veteran reported having certification as a respiratory therapists, a physician's assistant-pulmonary medicine, and from a pediatric neuropsychiatric graduate program internship.  He also reported having worked as a VA physician's assistant for a number of years.

VA treatment records dated in September 2009 noted the Veteran's diagnosis of sleep apnea.  It was noted his medical care provider had assessed his sleep hygiene and provided education with specific recommendations (e.g., stimulus control-remaining out of bed while awake, avoiding caffeine after 2 p.m., avoiding alcohol, exercising during afternoon, taking warm showers one hour before bedtime, establishing a nighttime routine, etc.) and possible adaptations of sleep hygiene procedures for the hospital.

A January 2010 rating decision established service connection for PTSD.  The decision also denied entitlement to service connection for sleep deprivation.  In his April 2010 notice of disagreement the Veteran expressed disagreement with the denial of service connection for sleep apnea.  In a subsequent April 2010 statement he asserted that he had mild to severe headaches and photophobia as a result of a concussion.  He stated he had experienced headaches since 1970.

Ina July 2010 statement the Veteran's girlfriend, B.T., described problems he experienced while sleeping including loud snoring, abrupt periods of snoring and breathing cessation, and nightmares.  She stated he was sleep deprived and often tired.  In a March 2011 statement the Veteran's friend and co-worker, A.R.T., recalled having shared rooms during travel on three occasions.  It was noted that on those occasions he had demonstrated PTSD symptoms such as memories about events, nightmares, and problems sleeping at night.  

A March 2011 VA brain and spinal cord examination summarized the pertinent service and VA treatment reports and found no evidence of a chronic headache disorder or residuals of concussion after service separation.  The provided diagnoses included traumatic brain injury (TBI), resolved with no evidence of residuals, and migraine headaches.  It was the examiner's opinion that the Veteran's headache disorder was not caused by or the result of active duty.  Based upon a review of the medical records, medical literature, and clinical experience, the examiner opined that there was no evidence of migraines or any headache disorder during service or in the early years following separation.  The findings of his September 1976 re-enlist examination were noted and that his photophobia manifest in 1971 was felt to be due to low grade iritis.  The examiner found there was no evidence of concussion residuals and no evidence for chronicity for a headache disorder.  

A February 2012 rating decision denied entitlement to service connection for a TBI.  Although there was evidence of a head injury/concussion, the AOJ determined that there was no objective evidence of any chronic residual disability.  In his March 2012 notice of disagreement the Veteran reported that his diagnosis of photophobia was first provided in service and that his optometrists since 1972 had continued the diagnosis and recommended transition lenses and sunglass use.  

A February 2012 medical statement from R.M., a licensed clinical social worker, noted the Veteran was receiving treatment for PTSD with secondary issues of obstructive sleep apnea.  She stated he had been her patient since January 2011 and that at that time he presented with impaired sleep, sleep apnea secondary to PTSD, nightmares, the need to check the perimeter at night, and avoidance of social activities involving large groups of people.  

VA headache examination in August 2013 noted the Veteran's service treatment records showed that he was treated only once in service for photophobia secondary to low-grade iritis.  He was treated in January 1971 and reported that he had frontal headaches.  He was instructed to wear sunglasses.  It was noted that upon separation examination in June 1972 the clinical evaluation of his eyes was normal.  The examiner found that any headaches the Veteran currently experienced were less likely to have been caused by service.  The examiner's rationale was that there was no evidence of chronic headaches in service, more than 40 years earlier, and that photophobia did not indicate a diagnosis of headaches. 

VAX eye examination in August 2013 noted that the Veteran showed no signs of photophobia with slit lamp light beam nor on pupil testing with transillumination.  He did not experience headaches during the examination.  The examiner noted that a review of the records included record of photophobia secondary to low-grade iritis in January 1971 with frontal headaches, but that on January 1972 a separate ocular examination found his eyes to be normal.  The examiner stated that it could not be proven without resorting to mere speculation that the Veteran's headaches and light sensitivity were directly service related.   The examiner, however, found that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. 

A September 2013 VA medical opinion found it was less likely that the Veteran's obstructive sleep apnea was proximately due to or the result of a service-connected disability.  It was noted that the disorder was a physical obstruction of the outflow of air and had nothing to do with the mental disorder as PTSD could not cause a physical obstruction to the flow of air.  It was further asserted, in essence, that the February 2012 opinion from a VA social worker that PTSD caused sleep apnea was not a qualified medical opinion.  

VA sleep apnea examination in January 2016 included a diagnosis of obstructive sleep apnea with a date of diagnosis in 2009.  It was the examiner's opinion that the Veteran's obstructive sleep apnea was less likely caused by or aggravated by his service-connected PTSD.  The examiner explained that obstructive sleep apnea was caused by mechanical obstruction of the upper airway during sleep.  The medical article the Veteran provided in support of his claim was reviewed and noted to have concluded that veterans with sleep apnea had a higher prevalence of psychiatric comorbid conditions.  The examiner explained that the article did not state that PTSD either causes or aggravates sleep apnea. 

VA headache examination in January 2016 included a diagnosis of a headache condition identified as migraine including migraine variants.  The date of diagnosis was unknown.  It was noted that the Veteran reported he began having headaches related to photophobia in 1969 and that he had receiving treatment for headaches since then.  However, on review of the record, and with consideration of the history provided by the Veteran, the examiner found that it was less likely that any headache disorder identified, to include migraine, was related to active service.  Reference was made to the fact that the pertinent evidence of record, including service treatment and VA examination reports, and found no history of chronic headaches since service in 1969.  

In a subsequent May 2016 report the examiner noted that the Veteran's electronic claims folder, including service treatment records, was reviewed and found that her opinions provided in January 2016 were unchanged.  She reiterated that obstructive sleep apnea was caused by mechanical obstruction of the upper airway during sleep and that the medical article provided in support of the claim did not state that PTSD either caused or aggravated sleep apnea.  She again found that it less likely that any headache disorder identified, to include migraine, was related to active service.  It was noted that records included a diagnosis of photophobia secondary to low grade iritis in January 1971 with frontal headaches and a normal ocular examination in January 1972.  Post-separation medical records were noted to have shown neurology service treatment in July 2009 with a one day history of severe headache after the Veteran self-injected with an epipen for an allergic reaction.  His work up included a lumbar puncture and he experienced a spinal headache at that time.  The examiner stated there was no history given of chronic headaches since service in 1969 and no documentation found in his post-separation medical records of chronic headache prior to August 2013. 

Based upon the evidence of record, the Board finds that a chronic headache disability, to include migraine headaches and chronic photophobia, and a chronic sleep disability, including sleep apnea, were not manifest during service.  It is further found that a chronic headache disorder as a result of an organic disease of the central nervous system is not shown to have been manifest within one year of the Veteran's discharge from active service.  The preponderance of the evidence also fails to establish that a present headache or sleep disability is etiologically related to service or to a service-connected disability.  The August 2013, September 2013, January 2016, and May 2016 VA opinions in this case are persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has been given to the conclusions made in the 2005 medical article, which the Veteran submitted to support his claim.  However, the conclusions made by the January 2016 and May 2016 VA examiner are found to be persuasive and to be an accurate interpretation of the information address in that article.  The term comorbid used the article to describe the relationship between sleep apnea and PTSD is defined, generally, as "pertaining to a disease or other pathologic process that occurs simultaneously with another."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 399 (31st ed. 2007).  In other words, while PTSD and sleep apnea can occur at the same time in an individual, there is nothing to suggest that PTSD causes or aggravates sleep apnea.

The Board also finds that the February 2012 opinion from a VA licensed clinical social worker is competent evidence, but that the provided nexus opinion as to the Veteran having developed sleep apnea secondary to his PTSD warrants a lesser degree of probative weight.  The level of training, education, and experience of the person conducting the examination is a factor that, if the Board affords more or less weight to the report because of that reason, must be thoroughly explained in its decision.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  The Board also has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  As the Veteran is shown to have obstructive sleep apnea that is a mechanical obstruction of the upper airway during sleep, in the absence of competent rationale for sleep apnea as secondary to PTSD, including based upon demonstrated evidence of sleep problems and medication for the disorder, the opinion of the licensed clinical social worker is less persuasive than the contrary VA physician opinions.

The Board notes that the evidence of record shows the Veteran attended field medical service school during active service and that records indicate he had training and employment after service including as a physician's assistant.  As such, he is considered to be competent to provide opinions concerning medical diagnoses and etiology.  Although he stated he had experienced headaches and photophobia since active service and that he had sleep apnea secondary to PTSD and the medication taken for PTSD, he has provided no supporting evidence as to these specific matters other than a copy of the 2005 medical article and the February 2012 statement from a VA licensed clinical social worker.  The Board finds, however, that the Veteran's opinions as to onset and causation or aggravation warrant a lesser degree of probative weight based upon his personal interest in the outcome of the determination and consistency with his report of medical history and the medical examination findings in September 1976.  The fact that the Veteran has pursued benefits through VA since the 1970s and made no reference to a headache problem that has allegedly existed since service also weighs against the claim. See Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

In conclusion, the Board finds that service connection for migraine headaches, to include photophobia, and sleep apnea is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claims.


ORDER

Entitlement to service connection for migraine headaches, to include photophobia, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


